—Appeal by defendant from a judgment of the Supreme Court, Kings County (Shaw, J.), rendered January 12, 1983, convicting him of *860murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The prosecutor’s statements during summation did not deprive defendant of a fair trial since the statements defendant complains of were valid inferences drawn from the evidence adduced at trial (see, People v Bailey, 58 NY2d 272, 277). Assuming, arguendo, that any of the statements went beyond the bounds of propriety, any possible prejudice which might have resulted from the prosecutor’s statements was dissipated by the court’s instructions to the jury not to speculate and not to consider counsel’s statements as evidence (see, People v McCloskey, 92 AD2d 672).
Furthermore, defendant has failed to demonstrate a deprivation of his right to the effective assistance of counsel under either the "meaningful representation” test applied in People v Baldi (54 NY2d 137, 147), or the two-pronged test articulated in Strickland v Washington (466 US 668). Niehoff, J. P., Lawrence, Fiber and Hooper, JJ., concur.